466 F.2d 506
Robert Eddie Louis JACKSON, Petitioner-Appellant,v.Dr. George J. BETO, Director, Texas Department ofCorrections, Respondent-Appellee.No.29053.
United States Court of Appeals,Fifth Circuit.
Aug. 21, 1972.

Before BELL, COLEMAN, and AINSWORTH, Circuit Judges.

BY THE COURT:

1
On January 25, 1964, during the perpetration of a robbery, Robert Eddie Louis Jackson, the petitioner-appellant, shot and killed Matthew Bowie and his wife.  He was convicted of the murder of Mrs. Bowie and sentenced to death.  The record also showed that while fleeing from pursuing officers Jackson wrecked his car and killed yet a third person.


2
Upon the original conviction, the Supreme Court denied certiorari, Jackson v. Texas, 385 U.S. 938, 87 S.Ct. 301, 17 L.Ed.2d 217 (1966).


3
The remaining history of efforts to bring Jackson's case to a final termination is recited in our prior opinion, Jackson v. Beto, 5 Cir., 1970, 428 F.2d 1054.


4
On June 29, 1972, the Supreme Court of the United States vacated our judgment as set forth in 428 F.2d 1054 "insofar as it leaves undisturbed the death penalty imposed" and remanded the case "to the United States Court of Appeals for the Fifth Circuit for further proceedings, see Stewart v. Massachusetts,  U.S.   [92 S.Ct. 2845, 33 L. Ed.2d 744] (1972)".


5
Now, in obedience to the mandate of the Supreme Court, this case is hereby remanded to the United States District Court for the Eastern District of Texas for further proceedings therein to be had according to law.  See the decisions of the Court of Criminal Appeals of the State of Texas entered in similar situations in Turner v. State of Texas, 485 S.W.2d 282 [decided June 28, 1972] and Harris v. State of Texas, 485 S.W.2d 284 [decided the same day].


6
So ordered.